IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                               Fifth Circuit

                                            FILED
                                                             July 20, 2009

                            No. 08-31084                Charles R. Fulbruge III
                          Summary Calendar                      Clerk



LEXINGTON INSURANCE COMPANY,

                                      Plaintiff - Appellee
v.

ROBERT G HARVEY, SR; W PATRICK KLOTZ,

                                      Defendants - Appellants

v.

WHITNEY NATIONAL BANK; GULF COAST BANK
& TRUST COMPANY,

                                      Defendants - Appellees

EAGLE AND MAJESTIC FINANCE COMPANIES,

                                      Intervenor - Appellee




              Appeal from the United States District Court
                 for the Eastern District of Louisiana
                        USDC No. 2:07-CV-9623


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
                                       No. 08-31084

PER CURIAM:*
       The Appellants, Robert G. Harvey and W. Patrick Klotz, Louisiana
attorneys, represented the plaintiffs in a personal injury action. They appeal the
district court’s ruling that they are not entitled to claim the statutory privilege
for professional fees granted under La. R.S. 9:5001 and 37:218 for their
guarantees of loans made to their clients by two finance companies. We have
reviewed the record and the briefs, and we hold that the district court did not
commit any reversible error. See Security First Nat’l Bank v. Brunson (Matter
of Coutee), 984 F.2d 138, 142 (5th Cir. 1993) (“There is nothing in the Louisiana
statute . . . to indicate that the attorney privilege applies to an obligation
guaranteed by an attorney, as opposed to one owed to him. To the contrary,
because this statute creates a privilege or lien in derogation of common rights,
it should be strictly construed and may not be extended by analogy or
implication.”).
       The Appellants’ contention that Lexington should be penalized for
distributing the settlement proceeds without their consent is meritless` because
Lexington deposited the proceeds into the court registry after filing the
interpleader action in district court. Furthermore, their claim for penalties is
barred by res judicata.
       The judgment of the district court is
                                                                               AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2